                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      CASE NO. 1:19-cv-960-CCE-JEP

 GAYLA PRICE,

                         Plaintiff,

 v.
                                                 DEFENDANTS GREENSBORO
 GREENSBORO NEWS & RECORD,                      NEWS & RECORD, LLC AND BH
 LLC, BH MEDIA GROUP, INC.,                     MEDIA GROUP, INC.’S ANSWER
 BERKSHIRE HATHAWAY, INC., and
 KELLY YOUNG,

                         Defendants.



       Defendants Greensboro News & Record, LLC (“News & Record”) and BH Media

Group, Inc. (“BHMG”) (hereinafter collectively referred to as “BHMG” or the

“Defendant”), by and through counsel and pursuant to Rules 8 and 12 of the Federal Rules

of Civil Procedure, hereby file their Answer to Plaintiff Gayla Price’s Amended Individual

and Collective Action Complaint (the “Complaint”). [Doc. 3]

       As permitted by Rule 8(d) of the Federal Rules of Civil Procedure, some defenses

to the claim or claims made in the Complaint may be asserted herein alternatively and, in

some cases, hypothetically.     Such defenses are being asserted regardless of their

consistency and are based both on legal and equitable grounds. As the facts of this civil

litigation are fully developed through the discovery process, certain defenses may be

abandoned, modified, or amended as permitted by and consistent with the Federal Rules of

Civil Procedure.




      Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 1 of 28
       As a threshold matter, on January 31, 2013, the membership interests of Greensboro

News & Record, LLC (“News & Record”) were sold and assigned by Landmark Media

Enterprises, LLC, a Virginia limited liability company, to World Media Enterprises, Inc.

(“WME”). WME was incorporated in Delaware on May 14, 2012. WME changed its name

to BH Media Group Holdings, Inc. (“Holdings”) on November 14, 2013. News & Record

merged into Holdings on December 30, 2013. Holdings filed its application for Certificate

of Withdrawal with the North Carolina Secretary of State on December 21, 2015 with an

effective date of December 31, 2015. Holdings merged into its parent company, BHMG,

on December 28, 2015. BHMG was incorporated in Delaware on May 15, 2012. As BHMG

was the only entity still in existence as of the date of the filing of the Complaint, BHMG,

on behalf of itself and News & Record, files this Answer.

                                   FIRST DEFENSE

       To the extent that Plaintiff’s Complaint fails to state a claim upon which relief can

be granted against BHMG, such claim or claims should be dismissed with prejudice

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                  SECOND DEFENSE

       Answering the specific allegations of the Complaint, BHMG states as follows:

                                 NATURE OF ACTION

       1.     BHMG denies the allegations of paragraph 1 of the Complaint.




                                             2




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 2 of 28
       2.     BHMG admits that it terminated Kelly Young’s (“Young”) employment on

March 28, 2017 in response to having received and investigated complaints regarding

Young having exposed himself to certain employees. BHMG also admits, upon

information and belief, that Young pled no contest to one count of indecent exposure that

was brought against him after BHMG terminated his employment, and that as a part of his

sentence he was ordered to undergo counseling for treatment of sexually deviant behavior.

Except as admitted, BHMG denies the allegations of paragraph 2 of the Complaint.

       3.     BHMG admits that Plaintiff purports to bring this action for the reasons

stated in this paragraph, but denies any wrongdoing or violations of law on its part. Except

as admitted, BHMG denies the allegations of paragraph 3 of the Complaint.

       4.     BHMG admits that Plaintiff purports to bring this action for the reasons

stated in this paragraph, but denies any wrongdoing or violations of law on its part. Except

as admitted, BHMG denies the allegations of paragraph 4 of the Complaint.

       5.     BHMG admits that Plaintiff purports to bring the claims set forth in this

paragraph, but denies any wrongdoing or violations of law on its part. Except as admitted,

BHMG denies the allegations of paragraph 5 of the Complaint.

       6.     BHMG admits that Plaintiff purports to bring the claims set forth in this

paragraph, but denies any wrongdoing or violations of law on its part. Except as admitted,

BHMG denies the allegations of paragraph 6 of the Complaint.




                                             3




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 3 of 28
       7.     BHMG admits that Plaintiff purports to bring the claims set forth in this

paragraph, but denies any wrongdoing or violations of law on its part. Except as admitted,

BHMG denies the allegations of paragraph 7 of the Complaint.

                                        PARTIES

       8.     BHMG admits that it employed Plaintiff, who is black and female, in various

advertising sales positions at the News & Record from approximately May 12, 2016

through May 5, 2017, the effective date of her two-week notice of her voluntary resignation

that she submitted on April 24, 2017. Except as admitted, BHMG denies the allegations of

paragraph 8 of the Complaint.

       9.     BHMG admits that the News & Record is a leading multimedia news,

information, advertising, and entertainment source for Greensboro, North Carolina and the

surrounding area and that it formerly existed as a North Carolina limited liability company

prior to its merger. Except as admitted, BHMG denies the allegations of paragraph 9 of the

Complaint.

       10.    BHMG denies the allegations of paragraph 10 of the Complaint.

       11.    BHMG admits that it is an indirect subsidiary of Berkshire Hathaway, Inc.;

that BHMG is headquartered in Omaha, Nebraska; and that it owns and operates several

different newspapers across 10 states, including the News & Record. Except as admitted,

BHMG denies the allegations of paragraph 11 of the Complaint.

       12.    BHMG admits that Berkshire Hathaway, Inc. is a publicly-traded holding

company, headquartered in Omaha, Nebraska, that owns subsidiaries engaged in a number
                                            4




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 4 of 28
of business activities in a variety of different industries, including its indirect ownership of

BHMG. Except as admitted, BHMG denies the allegations of paragraph 12 of the

Complaint.

       13.    BHMG admits that it employed Young until it terminated his employment

on March 28, 2017 and that, upon information and belief, he pled no contest to one count

of indecent exposure that was brought against him after BHMG terminated his

employment. Except as admitted, BHMG denies the allegations of paragraph 13 of the

Complaint for lack of sufficient knowledge and information.

                                      JURISDICTION

       14.    BHMG admits that it employed Plaintiff from May 12, 2016 through May 5,

2017 at the News & Record in Greensboro, North Carolina. Except as admitted, BHMG

denies the allegations of paragraph 14 of the Complaint.

       15.    Paragraph 15 contains a legal conclusion regarding this Court’s subject

matter jurisdiction to which no response is required. To the extent a response is deemed

required, BHMG denies the allegations of paragraph 15 of the Complaint.

       16.    Paragraph 16 contains a legal conclusion regarding this Court’s subject

matter jurisdiction to which no response is required. To the extent a response is deemed

required, BHMG denies the allegations of paragraph 16 of the Complaint.

                                           VENUE

       17.    BHMG admits the allegations of paragraph 17 of the Complaint.


                                               5




      Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 5 of 28
      18.    BHMG admits it conducts business activities within this Court’s judicial

district. Except as admitted, BHMG denies the allegations of paragraph 18 of the

Complaint.

      19.    BHMG admits that both Plaintiff and Young worked for News & Record

within this Court’s judicial district. Except as admitted, BHMG denies the allegations of

paragraph 19 of the Complaint.

      20.    Paragraph 20 of the Complaint contains a legal conclusion regarding venue

to which no response is required. To the extent a response is deemed required, BHMG

denies the allegations of paragraph 20 of the Complaint.

      21.    Paragraph 21 of the Complaint contains a legal conclusion regarding venue

to which no response is required. To the extent a response is deemed required, BHMG

denies the allegations of paragraph 21 of the Complaint.

                                 PROCEDURAL STATUS

      22.    BHMG admits that Plaintiff filed a charge of discrimination (Charge No.

435-2017-00411) with the EEOC on or about March 31, 2017 and that she filed an amended

charge of discrimination on or about September 27, 2017, both of which speak for

themselves and are the best evidence of their respective contents. Except as admitted,

BHMG denies the allegations of paragraph 22 of the Complaint.

      23.    BHMG admits, upon information and belief, the allegations of paragraph 23

of the Complaint.


                                            6




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 6 of 28
                                          FACTS

       24.    BHMG admits that it hired Plaintiff on or about May 12, 2016 as a Digital

Sales Specialist at the News & Record and that BHMG also employed Young on the digital

team at the News & Record. Except as admitted, BHMG denies the allegations of

paragraph 24 of the Complaint.

       25.    BHMG denies the allegations of paragraph 25 of the Complaint.

       26.    BHMG admits that it promoted Plaintiff to Key Account Executive in July

2016 and that as part of her responsibilities in that position Plaintiff was responsible for

selling print and digital advertising space to various different customers. Except as

admitted, BHMG denies the allegations of paragraph 26 of the Complaint.

       27.    BHMG admits that it hired Andy Brehm as Key Account Manager on or

about July 25, 2016. Except as admitted, BHMG denies the allegations of paragraph 27 of

the Complaint.

       28.    BHMG denies the allegations of paragraph 28 of the Complaint.

       29.    BHMG admits that on September 23, 2016 (not August 23, 2016, as alleged),

Price submitted an online complaint through Berkshire Hathaway’s ethics hotline

regarding what she contended to be race and gender discrimination, which included

allegations about how Bill Buschmann was assigning certain customer accounts. BHMG

further admits that it investigated Price’s complaint and found no evidence of race or

gender discrimination. Except as admitted, BHMG denies the allegations of paragraph 29

of the Complaint for lack of sufficient knowledge and information.
                                             7




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 7 of 28
       30.     BHMG admits that on September 23, 2016 (not August 23, 2016, as alleged),

Price submitted an online complaint through Berkshire Hathaway’s ethics hotline

regarding what she contended to be race and gender discrimination, which included

allegations about how Bill Buschmann (“Buschmann”) was assigning certain customer

accounts. BHMG further admits that it investigated Price’s complaint and found no

evidence of race or gender discrimination. Except as admitted, BHMG denies the

allegations of paragraph 30 of the Complaint for lack of sufficient knowledge and

information.

       31.     BHMG denies the allegations in paragraph 31 of the Complaint.

       32.     BHMG admits that in September 2016 Tarik Cohen, who is black, was on

North Carolina A&T University’s football team as a running back. BHMG lacks sufficient

knowledge and information as to how Plaintiff perceived comments, if any, made by

Buschmann about Tarik Cohen, and therefore denies these allegations. Except as admitted,

BHMG denies the allegations of paragraph 32 of the Complaint.

       33.     BHMG admits that it provided Plaintiff a verbal counseling on September

30, 2016 and a first written warning on January 10, 2017, the latter of which Plaintiff

refused to sign and which speaks for itself and is the best evidence of its content. Except

as admitted, BHMG denies the allegations of paragraph 33 of the Complaint.

       34.     BHMG admits that it terminated Young’s employment on March 28, 2017

in response to having received and investigated complaints regarding Young having

exposed himself to certain employees. BHMG further admits that in the course of its
                                            8




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 8 of 28
investigation it learned that an employee had made a prior complaint about Young back in

or around April 2014 to a different human resources employee that had left the company

in 2015, but that this prior incident was believed to have been an isolated, accidental

wardrobe malfunction by both the employee and human resources employee. Except as

admitted, BHMG denies the allegations in paragraph 34 of the Complaint.

      35.    BHMG admits that it terminated Young’s employment on March 28, 2017

in response to having received and investigated complaints regarding Young having

exposed himself to certain employees. BHMG further admits that in the course of its

investigation it learned that an employee had made a prior complaint about Young back in

or around April 2014 to a different human resources employee that had left the company

in 2015, but that this prior incident was believed to have been an isolated, accidental

wardrobe malfunction by both the employee and human resources employee. Except as

admitted, BHMG denies the allegations in paragraph 35 of the Complaint.

      36.    BHMG admits that it terminated Young’s employment on March 28, 2017

in response to having received and investigated complaints regarding Young having

exposed himself to certain employees. BHMG further admits that in the course of its

investigation it learned that an employee had made a prior complaint about Young back in

or around April 2014 to a different human resources employee that had left the company

in 2015, but that this prior incident was believed to have been an isolated, accidental

wardrobe malfunction by both the employee and human resources employee. BHMG

further admits that Plaintiff did not make any complaint about Young ever having exposed
                                           9




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 9 of 28
himself to her until March 31, 2017—after Young was terminated. Except as admitted,

BHMG denies the allegations in paragraph 36 of the Complaint.

      37.    BHMG denies the allegations of paragraph 37 of the Complaint for lack of

sufficient knowledge and information.

      38.    BHMG denies the allegations of paragraph 38 of the Complaint for lack of

sufficient knowledge and information.

      39.    BHMG denies the allegations of paragraph 39 of the Complaint for lack of

sufficient knowledge and information.

      40.    BHMG denies the allegations of paragraph 40 of the Complaint for lack of

sufficient knowledge and information.

      41.    BHMG denies the allegations of paragraph 41 of the Complaint for lack of

sufficient knowledge and information.

      42.    BHMG denies that it was in any way indifferent to concerns raised by

Plaintiff and denies that Plaintiff had no recourse with BHMG to report Young’s alleged

conduct. BHMG denies the remaining allegations of paragraph 42 of the Complaint for

lack of sufficient knowledge and information.

      43.    BHMG denies the allegations of paragraph 43 of the Complaint for lack of

sufficient knowledge and information.

      44.    BHMG denies the allegations of paragraph 44 of the Complaint for lack of

sufficient knowledge and information.


                                          10




    Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 10 of 28
      45.      BHMG denies the allegations of paragraph 45 of the Complaint for lack of

sufficient knowledge and information.

      46.      BHMG denies the allegations of paragraph 46 of the Complaint.

      47.      BHMG admits that it terminated Young on March 28, 2017 and that he was

not laid off as part of any layoff implemented by BHMG. Except as admitted, BHMG

denies the allegations of paragraph 47 of the Complaint.

      48.      BHMG admits that Plaintiff filed a charge of discrimination (Charge No.

435-2017-00411) with the EEOC on or about March 31, 2017 and that same day she also

filed an online complaint through Berkshire Hathaway’s ethics hotline regarding alleged

conduct by Young. BHMG further admits that it had already investigated reports of

Young’s conduct it had received from other employees and terminated Young three days

earlier on March 28, 2017. Except as admitted, BHMG denies the allegations of paragraph

48 of the Complaint.

      49.      BHMG admits, upon information and belief, that Price made criminal

allegations against Young at some point in April 2017. Except as admitted, BHMG denies

the allegations of paragraph 49 of the Complaint for lack of sufficient knowledge and

information.

      50.      BHMG denies the allegations of paragraph 50 for lack of sufficient

knowledge and information.

      51.      BHMG lacks sufficient knowledge and information regarding what

Plaintiff’s state of mind was in April 2017, and accordingly those allegations are denied.
                                           11




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 11 of 28
BHMG further admits that Plaintiff ultimately, on April 24, 2017, submitted two weeks’

notice of her voluntary resignation from her position as Key Account Executive, effective

May 5, 2017 and that Plaintiff worked for approximately 15 hours of this time and that

BHMG paid her the remainder in lieu of notice up to May 5, 2017. Except as admitted,

BHMG denies the allegations of paragraph 51 of the Complaint.

      52.    BHMG admits that Danny Finnegan’s email regarding the then-forthcoming

article about Young speaks for itself and is the best evidence of its content. Except as

admitted, BHMG denies the allegations of paragraph 52 of the Complaint.

      53.    BHMG denies the allegations of paragraph 53 of the Complaint.

      54.    BHMG denies the allegations of paragraph 54 of the Complaint.

      55.    BHMG admits that on April 24, 2017, Plaintiff submitted two weeks’ notice

of her voluntary resignation from her position as Key Account Executive, effective May 5,

2017 and that Plaintiff worked for approximately 15 hours of this time and that BHMG

paid her the remainder in lieu of notice up to May 5, 2017. Except as admitted, BHMG

denies the allegations of paragraph 55 of the Complaint.

      56.    BHMG denies the allegations of paragraph 56 of the Complaint for lack of

sufficient knowledge and information.

      57.    BHMG denies the allegations of paragraph 57 of the Complaint.

      58.    BHMG denies the allegations of paragraph 58 of the Complaint.

      59.    BHMG denies the allegations of paragraph 59 of the Complaint.

      60.    BHMG denies the allegations of paragraph 60 of the Complaint.
                                           12




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 12 of 28
            COLLECTIVE ACTION ALLEGATIONS (EQUAL PAY ACT)

      61.    BHMG denies the allegations of paragraph 61 of the Complaint.

      62.    BHMG denies the allegations of paragraph 62 of the Complaint.

      63.    BHMG admits that Plaintiff purports to bring a collective action under the

Equal Pay Act, but denies that it violated the law in any way. Except as admitted, BHMG

denies the allegations of paragraph 63 of the Complaint.

      64.    BHMG admits that Plaintiff purports to bring a collective action under the

Equal Pay Act, but denies that it violated the law in any way. Except as admitted, BHMG

denies the allegations of paragraph 64 of the Complaint.

      65.    BHMG denies the allegations of paragraph 65 of the Complaint.

      66.    BHMG denies the allegations of paragraph 66 of the Complaint.

                                  COUNT I
                      VIOLATIONS OF THE EQUAL PAY ACT

      67.    BHMG incorporates by reference its responses to paragraphs 1 through 66

of the Complaint.

      68.    BHMG admits that Plaintiff purports to bring a collective action under the

Equal Pay Act, but denies that it violated the law in any way. Except as admitted, BHMG

denies the allegations of paragraph 68 of the Complaint.

      69.    BHMG denies the allegations of paragraph 69 of the Complaint.

      70.    BHMG denies the allegations of paragraph 70 of the Complaint.

      71.    BHMG denies the allegations of paragraph 71 of the Complaint.

                                           13




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 13 of 28
      72.    BHMG denies the allegations of paragraph 72 of the Complaint.

      73.    BHMG denies the allegations of paragraph 73 of the Complaint.

      74.    BHMG denies the allegations of paragraph 74 of the Complaint.

      75.    BHMG denies the allegations of paragraph 75 of the Complaint.

      76.    BHMG denies the allegations of paragraph 76 of the Complaint.

      77.    BHMG denies the allegations of paragraph 77 of the Complaint.

                               COUNT II
            SEXUAL HARASSMENT & HOSTILE WORK ENVIRONMENT
                       IN VIOLATION OF TITLE VII

      78.    BHMG incorporates by reference its responses to paragraphs 1 through 77

of the Complaint.

      79.    BHMG denies the allegations of paragraph 79 of the Complaint.

      80.    BHMG denies the allegations of paragraph 80 of the Complaint.

      81.    BHMG denies the allegations of paragraph 81 of the Complaint.

      82.    BHMG denies the allegations of paragraph 82 of the Complaint for lack of

sufficient knowledge and information.

      83.    BHMG denies the allegations of paragraph 83 of the Complaint.

      84.    BHMG denies the allegations of paragraph 84 of the Complaint.

      85.    BHMG denies the allegations of paragraph 85 of the Complaint.

      86.    BHMG denies the allegations of paragraph 86 of the Complaint.

      87.    BHMG denies the allegations of paragraph 87 of the Complaint.


                                         14




    Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 14 of 28
                                  COUNT III
                      RACE AND GENDER DISCRIMINATION
                          IN VIOLATION OF TITLE VII

      88.    BHMG incorporates by reference its responses to paragraphs 1 through 87

of the Complaint.

      89.    Paragraph 89 of the Complaint contains a statement of law to which no

response is required. To the extent a response is deemed required, BHMG denies the

allegations of paragraph 89 of the Complaint.

      90.    BHMG denies the allegations of paragraph 90 of the Complaint.

      91.    BHMG denies the allegations of paragraph 91 of the Complaint.

      92.    BHMG denies the allegations of paragraph 92 of the Complaint.

      93.    BHMG denies the allegations of paragraph 93 of the Complaint.

      94.    BHMG denies the allegations of paragraph 94 of the Complaint.

      95.    BHMG denies the allegations of paragraph 95 of the Complaint.

      96.    BHMG denies the allegations of paragraph 96 of the Complaint.

      97.    BHMG denies the allegations of paragraph 97 of the Complaint.

      98.    BHMG denies the allegations of paragraph 98 of the Complaint.

                                 COUNT IV
                    RETALIATION IN VIOLATION OF TITLE VII

      99.    BHMG incorporates by reference its responses to paragraphs 1 through 98

of the Complaint.

      100.   BHMG denies the allegations of paragraph 100 of the Complaint.

                                           15




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 15 of 28
      101.    BHMG denies the allegations of paragraph 101 of the Complaint.

      102.    BHMG denies the allegations of paragraph 102 of the Complaint.

      103.    BHMG denies the allegations of paragraph 103 of the Complaint.

      104.    BHMG denies the allegations of paragraph 104 of the Complaint.

      105.    BHMG denies the allegations of paragraph 105 of the Complaint.

                                 COUNT V
             RETALIATION IN VIOLATION OF THE NORTH CAROLINA
              RETALIATORY EMPLOYMENT DISCRIMINATION ACT

      106.    BHMG incorporates by reference its responses to paragraphs 1 through 105

of the Complaint.

      107.    BHMG denies the allegations of paragraph 107 of the Complaint.

      108.    BHMG denies the allegations of paragraph 108 of the Complaint.

      109.    BHMG denies the allegations of paragraph 109 of the Complaint.

      110.    BHMG denies the allegations of paragraph 110 of the Complaint.

      111.    BHMG denies the allegations of paragraph 111 of the Complaint.

      112.    BHMG denies the allegations of paragraph 112 of the Complaint.

                               COUNT VI
               CONSTRUCTIVE DISCHARGE FROM EMPLOYMENT
                       IN VIOLATION OF TITLE VII

      113.    BHMG incorporates by reference its responses to paragraphs 1 through 112

of the Complaint.

      114.    BHMG denies the allegations of paragraph 114 of the Complaint.

      115.    BHMG denies the allegations of paragraph 115 of the Complaint.
                                          16




    Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 16 of 28
      116.   BHMG denies the allegations of paragraph 116 of the Complaint.

      117.   BHMG denies the allegations of paragraph 117 of the Complaint.

      118.   BHMG denies the allegations of paragraph 118 of the Complaint.

      119.   BHMG denies the allegations of paragraph 119 of the Complaint.

      120.   BHMG denies the allegations of paragraph 120 of the Complaint.

      121.   BHMG denies the allegations of paragraph 121 of the Complaint.

                                COUNT VII
                    WRONGFUL DISCHARGE IN VIOLATION OF
                      NORTH CAROLINA PUBLIC POLICY

      122.   BHMG incorporates by reference its responses to paragraphs 1 through 121

of the Complaint.

      123.   Paragraph 123 of the Complaint contains a statement of law to which no

response is required. To the extent a response is deemed required, BHMG denies the

allegations of paragraph 89 of the Complaint.

      124.   BHMG admits that it employed Plaintiff. Except as admitted, BHMG denies

the allegations of paragraph 124 of the Complaint.

      125.   BHMG denies the allegations of paragraph 125 of the Complaint.

      126.   BHMG denies the allegations of paragraph 126 of the Complaint.

      127.   BHMG denies the allegations of paragraph 127 of the Complaint.

      128.   BHMG denies the allegations of paragraph 128 of the Complaint.

      129.   BHMG denies the allegations of paragraph 129 of the Complaint.

      130.   BHMG denies the allegations of paragraph 130 of the Complaint.
                                           17




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 17 of 28
                               COUNT VIII
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      131.   BHMG incorporates by reference its responses to paragraphs 1 through 130

of the Complaint.

      132.   BHMG denies the allegations of paragraph 132 of the Complaint for lack of

sufficient knowledge and information.

      133.   BHMG denies the allegations of paragraph 133 of the Complaint.

      134.   BHMG denies the allegations of paragraph 134 of the Complaint.

      135.   BHMG denies the allegations of paragraph 135 of the Complaint.

      136.   BHMG denies the allegations of paragraph 136 of the Complaint.

      137.   BHMG denies the allegations of paragraph 137 of the Complaint.

      138.   BHMG denies the allegations of paragraph 138 of the Complaint.

      139.   BHMG denies the allegations of paragraph 139 of the Complaint.

                                        COUNT IX
                                        ASSAULT

      140.   BHMG incorporates by reference its responses to paragraphs 1 through 139

of the Complaint.

      141.   None of the allegations in Count IX are asserted against BHMG and,

accordingly, none of the allegations in paragraph 141 require a response from BHMG. To

the extent a response is deemed required, BHMG denies the allegations of paragraph 141

of the Complaint for lack of sufficient knowledge and information.


                                           18




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 18 of 28
      142.   None of the allegations in Count IX are asserted against BHMG and,

accordingly, none of the allegations in paragraph 142 require a response from BHMG. To

the extent a response is deemed required, BHMG denies the allegations of paragraph 142

of the Complaint for lack of sufficient knowledge and information.

      143.   None of the allegations in Count IX are asserted against BHMG and,

accordingly, none of the allegations in paragraph 143 require a response from BHMG. To

the extent a response is deemed required, BHMG denies the allegations of paragraph 143

of the Complaint for lack of sufficient knowledge and information.

      144.   None of the allegations in Count IX are asserted against BHMG and,

accordingly, none of the allegations in paragraph 144 require a response from BHMG. To

the extent a response is deemed required, BHMG denies the allegations of paragraph 144

of the Complaint for lack of sufficient knowledge and information.

      145.   None of the allegations in Count IX are asserted against BHMG and,

accordingly, none of the allegations in paragraph 145 require a response from BHMG. To

the extent a response is deemed required, BHMG denies the allegations of paragraph 145

of the Complaint for lack of sufficient knowledge and information.

      The remainder of Plaintiff’s Complaint contains a prayer for relief, which does not

require a response from BHMG, but BHMG denies that Plaintiff is entitled to any of the

remedies or relief requested. Having fully answered the allegations of the Complaint, and

not assuming any of Plaintiff’s burden of proof, BHMG sets forth the following FURTHER

DEFENSES:
                                           19




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 19 of 28
                                      THIRD DEFENSE

               Plaintiff’s claims are barred by the applicable statute(s) of limitations to the

extent that those claims are predicated in whole or in part upon events occurring outside

the relevant period(s) of limitations. Additionally, to the extent any events alleged in this

action occurred more than 180 days prior to the filing of Plaintiff’s charge of discrimination

or amended charge of discrimination with the EEOC, such events are untimely and are not

properly asserted in this action; nor is Plaintiff entitled to relief in this action for any events

which occurred more than 180 days prior to the filing of her charge of discrimination or

amended charge of discrimination.

                                    FOURTH DEFENSE

       Plaintiff’s claims are barred to the extent that the doctrines of estoppel, laches,

and/or waiver apply to the facts of the case.

                                      FIFTH DEFENSE

       Plaintiff’s claims are barred to the extent that she did not suffer an adverse

employment action as a result of BHMG’s conduct.

                                      SIXTH DEFENSE

       Plaintiff’s claims are barred to the extent that the discovery of after-acquired

evidence justifies any adverse employment action, if any, taken against her.




                                                20




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 20 of 28
                                  SEVENTH DEFENSE

       To the extent Plaintiff seeks back pay or front pay, such remedies are barred in

whole or in part to the extent that she failed to exercise reasonable diligence to mitigate her

damages.

                                   EIGHTH DEFENSE

       Plaintiff’s claims for compensatory and punitive damages with respect to her Title

VII claims in this action are limited by and subject to the provisions of 42 U.S.C. § 1981a.

                                    NINTH DEFENSE

       Plaintiff’s claim for punitive damages with respect to her Title VII claims is barred

to the extent that BHMG undertook good faith efforts to develop and enforce applicable

anti-harassment, anti-discrimination, and anti-retaliation policies and did not engage in any

discriminatory practices with malice or with reckless indifference to the rights of its

employees under Title VII, or Plaintiff specifically.

                                    TENTH DEFENSE

       Plaintiff’s claim for punitive damages with respect to her state law claims in this

action is limited by and subject to the provisions of N.C.G.S. § 1D-1 et seq.

                                 ELEVENTH DEFENSE

       Plaintiff’s claim for punitive damages with respect to her state law claims is barred

to the extent such damages are based on a legal theory of vicarious liability under

N.C.G.S.§ 1D-15(c).


                                              21




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 21 of 28
                                  TWELFTH DEFENSE

       Plaintiff’s claims for punitive damages are limited by and subject to the applicable

provisions of the North Carolina Constitution and Constitution of the United States.

                                THIRTEENTH DEFENSE

       Any claims under Title VII and REDA asserted in the Complaint are barred to the

extent that Plaintiff failed to exhaust her administrative remedies before the EEOC and the

NCDOL, respectively.

                                FOURTEENTH DEFENSE

       Any claims under Title VII and REDA asserted in the Complaint are barred to the

extent that such claims exceed the scope of the administrative proceedings before the

EEOC and NCDOL, respectively, and are not reasonably related to the allegations in

Plaintiff’s EEOC charge and amended charge.

                                 FIFTEENTH DEFENSE

       Plaintiff’s EPA claim is barred to the extent she cannot show that she was paid less

than relevant male comparators for equal work on jobs the performance of which required

equal skill, effort, and responsibility, and which are performed under similar working

conditions.

                                 SIXTEENTH DEFENSE

       Plaintiff’s EPA claim is barred to the extent that even if Plaintiff establishes a prima

facie case, which is denied, any pay differential is attributable to a seniority system, a merit


                                              22




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 22 of 28
system, a system which measures earnings by quantity or quality of production, or any

other factor other than sex.

                                SEVENTEENTH DEFENSE

       Plaintiff’s claim for liquidated damages under the EPA is barred to the extent

BHMG acted in good faith and had reasonable grounds to believe its actions did not violate

the statute.

                                EIGHTEENTH DEFENSE

       Plaintiff’s Title VII sexual harassment claim is barred to extent that Plaintiff did not

sustain any alleged harassment because of her sex.

                                NINETEENTH DEFENSE

       Plaintiff’s Title VII sexual harassment claim is barred to the extent that any alleged

harassment sustained by Plaintiff, which is denied, was not unwanted.

                                 TWENTIETH DEFENSE

       Plaintiff’s Title VII sexual harassment claim is barred to the extent that any alleged

harassment sustained by Plaintiff, which is denied, was not severe or pervasive.

                               TWENTY-FIRST DEFENSE

       Plaintiff’s Title VII sexual harassment claim is barred to the extent that BHMG

neither knew, nor should have known, of any alleged harassment.

                               TWENTY-SECOND DEFENSE

       Plaintiff’s Title VII sexual harassment claim is barred to the extent that BHMG

exercised reasonable care to prevent and promptly correct any alleged harassing behavior.
                                              23




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 23 of 28
                                TWENTY-THIRD DEFENSE

          Plaintiff’s Title VII sexual harassment claim is barred to the extent that Plaintiff

unreasonably failed to take advantage of any preventative or corrective opportunities that

BHMG provided.

                               TWENTY-FOURTH DEFENSE

          To the extent that Plaintiff establishes that her race or sex was a motivating factor

in any employment decision by BHMG, which is denied, Plaintiff’s Title VII race and

gender discrimination claims are nonetheless barred as BHMG would have made the same

decision in the absence of any impermissible motivating factor.

                                 TWENTY-FIFTH DEFENSE

          Plaintiff’s Title VII race and gender discrimination claims are barred to the extent

that the personnel actions involving her were undertaken in good faith and were based upon

legitimate business reasons, which were non-discriminatory.

                                 TWENTY-SIXTH DEFENSE

          Plaintiff’s retaliation claim under Title VII is barred to the extent Plaintiff did not

engage in protected activity within the meaning of Title VII.

                               TWENTY-SEVENTH DEFENSE

           Plaintiff’s retaliation claim under Title VII is barred to the extent Plaintiff cannot

prove a causal connection between any protected activity and any adverse employment

action.


                                                24




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 24 of 28
                               TWENTY-EIGHTH DEFENSE

          Plaintiff’s retaliation claim under REDA is barred to the extent Plaintiff did not

engage in protected activity within the meaning of REDA.

                                TWENTY-NINTH DEFENSE

          Plaintiff’s retaliation claim under REDA is barred to the extent Plaintiff cannot

prove a causal connection between any protected activity and any adverse employment

action.

                                    THIRTIETH DEFENSE

          Plaintiff’s constructive discharge claim under Title VII is barred to the extent she

cannot show that her working conditions were so intolerable that she was forced to quit her

employment with BHMG.

                                  THIRTY-FIRST DEFENSE

          Plaintiff’s constructive discharge claim under Title VII is barred to the extent she

cannot show that BHMG deliberately made her working conditions intolerable in an effort

to induce her to quit.

                                THIRTY-SECOND DEFENSE

          Plaintiff’s claim for wrongful discharge is barred to the extent she has not identified

a violation of North Carolina public policy with regard to the conduct alleged in the

Complaint.




                                                25




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 25 of 28
                               THIRTY-THIRD DEFENSE

       Plaintiff’s claim for wrongful discharge is barred in that Plaintiff was not discharged

by BHMG, but instead made her own decision to resign.

                              THIRTY-FOURTH DEFENSE

       Plaintiff’s claim for intentional infliction of emotional distress claim is barred to the

extent she cannot establish the requisite level of extreme and outrageous conduct, or that

she suffered severe emotional distress, as a result of the purported unlawful conduct by

Young against her as alleged in the Complaint.

                               THIRTY-FIFTH DEFENSE

       Plaintiff’s claim for intentional infliction of emotional distress is barred to the extent

Young or other BHMG employees or agents were acting outside the course and scope of

their employment or agency relationship.

                               THIRTY-SIXTH DEFENSE

       Plaintiff’s claim for intentional infliction of emotional distress is barred to the extent

that BHMG did not authorize, acquiesce, approve, condone or ratify the conduct alleged

with respect to this claim.

       Because no discovery has yet to occur in this action, BHMG reserves the right to

assert further defenses as appropriate.




                                              26




     Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 26 of 28
         WHEREFORE, BHMG respectfully prays that the Court enter a judgment providing

that:

         1.    Plaintiff’s claims in this action be dismissed in their entirety, with prejudice;

         2.    Plaintiff recovers nothing of BHMG;

         3.    BHMG be awarded its reasonable costs in defending this action, including

its reasonable attorneys’ fees; and

         4.     BHMG be awarded such other and further relief as this Court deems

appropriate.

         Respectfully submitted, this the 29th day of November, 2019.

                                            /s/ William J. McMahon, IV
                                            William J. McMahon, IV
                                            N.C. State Bar No. 34097
                                            Email: bmcmahon@constangy.com
                                            CONSTANGY, BROOKS, SMITH, &
                                            PROPHETE, LLP
                                            100 N. Cherry St., Suite 300
                                            Winston-Salem, NC 27101
                                            Telephone: 336-721-1001
                                            Facsimile: 336-748-9112

                                            Counsel for Defendants Greensboro News &
                                            Record, LLC and BH Media Group, Inc.




                                              27




        Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 27 of 28
                            CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed DEFENDANT GREENSBORO NEWS

& RECORD, LLC AND BH MEDIA GROUP, INC.’S ANSWER with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to the

following: Catharine E. Edwards (cedwards@edwardskirby.com) and Stephanie W.

Anderson (swa@bsa-llp.com) and I hereby certify that I have mailed by United States

Postal Service the document to the following non-CM/ECF participants: none.


        This the 29th day of November, 2019.



                                                /s/ William J. McMahon, IV
                                                William J. McMahon, IV
                                                N.C. State Bar No. 34097
                                                Email: bmcmahon@constangy.com
                                                CONSTANGY, BROOKS, SMITH
                                                & PROPHETE, LLP
                                                100 North Cherry Street, Suite 300
                                                Winston-Salem, NC 27101
                                                Telephone: (336) 721-1001
                                                Facsimile: (336) 748-9112




                                           28


6379965v.1


      Case 1:19-cv-00960-CCE-JEP Document 10 Filed 11/29/19 Page 28 of 28
